internal_revenue_service number release date index number ------------------------------------- ------------------------------------------------------ ---------------------------------- ------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-138080-09 date date ty ------- ty ------- legend fund former name trustee pfic pfic pfic pfic location a location b location c date date date year x year y accounting firm dear ------------------- ------------------------------------------------------ ---------------------- ----------------------------------------- ----------------------------- ---------------------------------------- ----------------------- ---------------------- --------------- --------------- --------- -------- ----------------- -------------------------- --------------------- ------- ------- ---------------------------------------- this is in response to a letter received by our office on date submitted on behalf of fund by its authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration plr-138080-09 regulations to make a mark to market election under sec_1296 of the internal_revenue_code code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data submitted may be required as part of the audit process facts fund is a common_trust_fund as described in sec_584 fund was established on date under an agreement and declaration of trust on date the name of fund was changed from former name to fund fund was established with the primary objective of providing total return through investment in a diversified portfolio of equity securities that primarily contain foreign stock as a result fund normally invests a significant portion of its net assets in equity securities of foreign entities fund represents that it was always fund’s intent to make an election to mark to market the stock of each passive_foreign_investment_company pfic held by fund pursuant to sec_1_1296-1 for the taxable_year ended on date year x fund held stock in pfic and pfic both of which are organized under the laws of location a in pfic which is organized under the laws of location b and in pfic which is organized under the laws of location c pfic sec_1 and are collectively referred to as the pfics each of these entities is a passive_foreign_investment_company within the meaning of sec_1297 trustee is trustee of fund and provides administrative services for fund for the year x taxable_year these administrative services included the preparation of fund’s form_1041 for the year y taxable_year accounting firm was engaged to prepare fund’s federal_income_tax return and as part of its review prior to preparing fund’s year y form_1041 requested a copy of fund’s year x form_1041 upon inspection of fund’s year x form_1041 accounting firm noted that notwithstanding the fact that fund held stock in four pfics within the meaning of sec_1297 the year x income_tax return did not include any forms return by a shareholder of a passive_foreign_investment_company or qualified_electing_fund accounting firm requested clarification from fund and trustee regarding the missing forms according to an affidavit from the vice president and accountant for trustee who prepared fund’s year x tax_return she erroneously assumed that the pfics themselves were required to file a form_8621 to make a mark to market election under sec_1296 rather than fund as a result no forms were prepared with respect plr-138080-09 to fund’s investments in the pfics and the elections under sec_1_1296-1 to mark to market the stock of the pfics were not timely filed however fund represents that its federal_income_tax returns have been filed as if the mark to market elections were timely made and the schedules provided to participants depicting their proportionate share of fund’s taxable_income or loss and gain_or_loss have been consistent with the elections having been made fund has made the following additional representations with respect to each election law the request for relief was filed by fund before the failure to make the regulatory election was discovered by the irs granting the relief will not result in fund being placed in a better tax position than if the election had been made on a timely basis fund is not seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code nor is fund using hindsight to the government’s prejudice in requesting this ruling after the due_date for the election no facts have occurred subsequent to the due_date of the election that now make it more advantageous for fund to make the election it always was and continues to be the intent of fund to make a sec_1296 election with respect to the stock of each of the pfics sec_1296 provides that in the case of marketable_stock in a passive_foreign_investment_company that is owned by a united_states_person at the close of any taxable_year the person may elect to include in gross_income the excess of the fair_market_value of the stock over its adjusted_basis sec_1_1296-1 provides that an election under sec_1296 for a taxable_year must be made on or before the due_date including extensions of the person’s u s income_tax return for that year sec_301_9100-1 provides that the commissioner has the discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-138080-09 sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably or in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the plr-138080-09 time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief conclusion based on the information and representations submitted we conclude that fund satisfies the requirements for a reasonable extension of time to make the mark to market election under sec_1296 of the code accordingly fund is granted an extension of time of days from the date of this letter to make the election under sec_1296 with respect to the stock of each of the pfics for fund’s taxable_year ending on date the granting of an extension of time is not a determination that fund is otherwise eligible to make the election under sec_1296 sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to fund’s representatives sincerely jeffery g mitchell special counsel office of the associate chief_counsel international
